In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00254-CV

SSCP MANAGEMENT INC., SDHAROD               §    On Appeal from the 43rd District Court
ENTERPRISES, INC., APPLE TEXAS
RESTAURANTS, INC., AND TEXAS
APPLE, LLC, Appellants                      §    of Parker County (CV18-1720)


V.                                          §    December 23, 2020

SUTHERLAND/PALUMBO, LLC,
Appellee                                    §    Opinion by Justice Wallach


                         JUDGMENT ON REHEARING

      After considering the Appellee Sutherland/Palumbo, LLC’s motion for

rehearing, we deny the motion. We withdraw our August 6, 2020 opinion and

judgment and substitute the following.

      This court has again considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed in part and reversed and remanded in part. We affirm that
portion of the trial court’s judgment that denies Appellants SSCP Management Inc.,

Sdharod Enterprises, Inc., Apple Texas Restaurants, Inc., and Texas Apple, LLC’s

TCPA motion as to Sutherland’s claims for fraud by nondisclosure, conspiracy, and

DTPA violations based on Appellants’ alleged nondisclosure, unconscionable acts,

and breach of warranties. We reverse that portion of the trial court’s judgment that

denies Appellants’ TCPA motion as to Sutherland’s remaining claims, reverse the trial

court’s award of attorney’s fees to Sutherland, and remand this case to the trial court

for further proceedings.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/Mike Wallach___________________
                                          Justice Mike Wallach